Title: To George Washington from John Polson, 4 February 1789
From: Polson, John
To: Washington, George



Sir
London 4th Feby 1789

Your obliging favor of the 28th of Septr last  came to my hands the 21st Ulto under cover from Captain Milford of Date

the 22d of Novr. He also sent me the letter you were so good as [to] write to him on the Subject of my Lands in Virginia. I want words to express my gratitude to you for the uncommon pains you have taken to put him in the way of geting the necessary information, for which I return you my best thanks. I am well convinced that my letter of 1783, to you, miscarried, which may turn out to be very detrimental to me. I find by a letter of the Captain to me dated from York Town the 23d Octr that he had found out the Executors of my late friend Mr Craig, who were ready to give him every information they could; and told him my Lands were not Confiscated, and that they were still my property, and now in the heart of a Settled Country: He says that he was going in a few days to Richmond to find out a proper person to be my Attorney, and wod write me all the particulars by the next Ship: But by his last letter, I find he had been Sick, which prevented his going to Richmond, but promised to do it as soon as he could. I hope my Lands are not Sold for Quit Rents and that they will be of benefit to my Family.
Your old Acquaintance Colo. Robert Stewart is at Bath. He has been much of an Invalid for years past, but has had very bad health since last October.
I only came here about a fortnight ago, to apply for compensation for my Property Sold by the State of Georgia, to the amount of £3997. My Lands & my Brors Sold for that Sum; but I am convinced that if our Attorney had represented our Case, that our property would Not have been Sold.
I beg you will Accept my best thanks for all the favors you have done me, and believe me, it wod give me infinite pleasure to have it in my power to serve you or any of your Friends. believe me to be with great regard and respect Sir your much obliged and most Obedient Humble Servt

Jno. Polson

